Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response a response filed 6/1/22. 
Claims 1-15 are pending.

Response to Arguments
Objections to the Drawings
The applicant’s amendments are sufficient to overcome some but not all of the objections to the drawings.
The applicant asserts:
Further, the Applicant's Specification describes "FIG. 18 is a diagram illustrating a hardware configuration example of the operation device 10, the wearable terminal 20, and the information processing device 30 according to the present disclosure." See Applicant's Specification at ,¶ [0137]. The Applicant submits that FIG. 18 illustrates an example of the hardware configuration required for the claimed subject matter.

Fig. 18 was objected to for illustrating “only that which is old is shown”. The asserted fact that what is shown in fig. 18 is may be used in aspects of the invention does not constitute an illustration of something that was not old/know at the time of filing. In other words what is show in fig. 18 appears to be merely a general purpose computer. Accordingly the objection is maintained.
Amending fig. 18 to include code or some other form of configuration which transforms the general purpose computer into a computer specialized for performing the steps of the invention would likely be sufficient to overcome the objection.

Objections to the Specification
The applicant’s amendments are sufficient to overcome the previous objections, which are consequently withdrawn.

Rejections Under 35 U.S.C. §101
The applicant’s amendments are sufficient to overcome the previous rejections which are consequently withdrawn.

Rejections Under 35 U.S.C. §102/103
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.
The applicant asserts:
… Le does not describe acquisition of behavior information associated with the emotional responses. Furthermore, Le does not describe that the output handier [sic] 616 output control information related to an operation of an operation unit based on the behavior information associated with the emotional responses. (see par. bridging pp. 17-18).

And regarding the previous rejection of claims 10 and 13 states only that “Gomi does not remedy the above-noted deficiencies of Le.” (1st par. on pg. 19)

The examiner respectfully disagrees. Specifically, Gomi teaches a database storing linkages between behaviors and emotions (e.g. par. [0130] “registers a preference for ramen”), and performing an operation based on information from this database (e.g. par. [129] “filter information … by a preference”). Accordingly, at least in combination, Le and Gomi teach the limitations as claimed. 

Regarding claim 7 the applicant states: :
… the dependent claim 7 recites subject matter not describe or suggested by any of the cited referenced, whether taken individually or in combination. (last par. on pg. 18)

The examiner respectfully disagrees. First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
More specifically, as noted in the rejection, a stored entry in a database which is determined to have no or a “negative” association with the biological information (e.g. through user feedback) would not be useful in future determinations and thus would obviously be better deleted in order to reduce the space used in the database.

Drawings
Figure 18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an operation unit” (note that the function appears to only be recited in the dependent claims). 
“an emotion estimation unit configured to estimate emotion information” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim limitations “operation unit” and “emotion estimation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification does not appear to include any disclosure directly describing the structure, material, or acts necessary to support use of 35 U.S.C. 112(f). For the purposes of this examination the terms will be understood to describe software executing on computing hardware. However, it is noted that these limitations appear to additionally require disclosure of a specific algorithm for performing the acts (see e.g. M.P.E.P 2181(II)(B)).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-13 depend from claim 1 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0173733 to Le et al. (Le) in view of US 2014/0191872 to Gomi et al. (Gomi).

Claims 1, 14 and 15: Le discloses an information processing device, comprising: 
a sensor configured to acquire biological information of a user (par. [0063] “EEG signals from different sensors can be used”);
a biology-emotion database (par. [0084] “evolving database of recorded data samples”);
an operation unit (see e.g. Fig. 9, processor 902, interpreted as hardware executing software);
an emotion estimation unit configured to estimate emotion information with reference to the biology-emotion database, based on the biological information of the user (par. [0039] “detecting and classifying a predetermined non-deliberative mental state”, par. [0047] “detect EEG signals”, interpreted as hardware executing software),
wherein the emotion information associated with the biological information is estimated by comparison of the acquired biological information to specific biological information stored in the biology-emotion database (par. [0084] “a supervised learning algorithm … takes the update data from step 410 and combines it with the evolving database … to improve the signatures of the mental state”); and
a control unit configured to:
acquire, from the emotion estimation unit, the emotion information associated with the biological information of the user (par. [0039] “detecting and classifying a predetermined non-deliberative mental state”, par. [0085] “the mental state … is made available for mental state classification (at step 400)”); and
output control information related to a first operation of the operation unit, based on the information associated with the emotion information (par. [0092] “inputs representative of emotional responses”, par. [0093] “multiple output signals provided by the learning agent 608 to an output device 618 adapted to cause multiple possible actions to be carried out”).

Le does not disclose:
a behavior-emotion database configured to store behavior information of the user;
acquire, from the behavior-emotion database, the behavior information associated with the emotion information; and
outputting control information based on the behavior information associated with the emotion information.

Gomi teaches:
a behavior-emotion database configured to store behavior information of the user (e.g. par. [0130] “registers a preference for ramen”, at least obvious to store such preferences in a well-known “database” like the one(s) disclosed in Le); 
acquire, from the behavior-emotion database, the behavior information associated with the emotion information (par. [0130] “generates integrated state information for the extracted user”); and
outputting control information based on the behavior information associated with the emotion information (e.g. par. [129] “filter information … by a preference, “liking for ramen””).

Accordingly it should be seen that both Le and Gomi disclose outputting control information based on emotion data (e.g. Gomi par. [129] “filter information … by a preference”). Accordingly, it would have been obvious at the time of filing to output control information based, at least in part on behavior information retrieved from a behavior-emotion database. Those of ordinary skill in the art would have been motivated to do so as a known means of providing responses appropriate to the user (e.g. Gomi par. [0126] “makes it possible for the user to known that there is a ramen shop”).

Claim 2: Le and Gomi teach the information processing device according to claim 1, further comprising 
a recognition unit configured to recognize feedback from the user on the first operation of the operation unit (par. [0095] “As each subject interacts with the particular interactive environment … the weights are updated … in line with the emotional responsiveness of each subject”), wherein 
the recognition unit is further configured to control correction related to correlation strength between the corresponding biological information and the emotion information, based on the feedback (par. [0095] “the weights are updated … in line with the emotional responsiveness of each subject”).

Claim 3: Le and Gomi teach the information processing device according to claim 2, 
wherein the recognition unit is further configured to control correction related to association between the corresponding behavior information and the emotion information, based on the feedback (par. [0095] “As each subject interacts with the particular interactive environment … the weights are updated … in line with the emotional responsiveness of each subject”).

Claim 4: Le and Gomi teach the information processing device according to claim 2, 
wherein the feedback includes evaluation of the user in regard to the first operation of the operation unit (par. [0098] “the emotional response of the user is again monitored”).

Claim 5: Le and Gomi teach the information processing device according to claim 4, 
wherein the recognition unit is further configured to perform control such that the correlation strength between the corresponding biological information and the emotion information is weakened, based on a negative evaluation of the user in regard to the operation of the first operation unit (par. [0098] “observes relative change in the emotional state … updates the weightings depending upon their effectiveness”, those of ordinary skill in the art would have understood this to result in a weakening of the correlation when the action was not effective).

Claim 6: Le and Gomi teach the information processing device according to claim 4, 
wherein the recognition unit is further configured to perform control such that the correlation strength between the corresponding biological information and the emotion information is strengthened, based on a positive evaluation of the user in regard to the operation of the operation unit (par. [0098] “observes relative change in the emotional state … updates the weightings depending upon their effectiveness”, those of ordinary skill in the art would have understood this to result in a strengthening of the correlation when the action was effective).

Claim 7: Le and Gomi teach the information processing device according to claim 4, 
wherein the recognition unit is further configured to perform control such that association between the corresponding behavior information and the emotion information is deleted based on a negative evaluation of the user in regard to the operation of the operation unit (par. [0098] “observes relative change in the emotional state … updates the weightings depending upon their effectiveness”).
Note that while Le does not explicitly disclose “deleting” these associations/weights, it would have been obvious at the time of filing to do so when a particular action is found to have no effectiveness (e.g. 0 weight). This would reduce required storage and/or processing required to identify a particular action (see e.g. par. [0095] “The weightings 614 … are used by learning agent 608 to select which actions 618 are to be performed”).

Claim 8: Le and Gomi teach the information processing device according to claim 1, 
wherein the behavior information includes information indicating the first operation that the operation unit is configured to perform, and 
the control unit is further configured to control the first operation by the operation unit, based on the behavior information (par. [0095] “representative of the effectiveness of an environmental variable in evoking a particular emotion in a subject”).

Claim 9: Le and Gomi teach the information processing device according to claim 1, 
wherein the emotion information includes a kind and a degree of an emotion of the user (par. [0027] “excitement, happiness, fear, sadness, boredom”, par. [0040] “strength of particular … emotions”), and 
the biological information is measured by a device carried by the user (Le par. [0028] “carried by a subject”).

Claim 10: Le and Gomi teach the information processing device according to claim 9, wherein the behavior information includes information related to a device manipulation performed by the user (Gomi par. [0130] “information search history or the like”, Le par. [0092] “inputs representative of emotional responses”), 
the control unit is further configured to cause the operation unit to perform a second operation similar to the device manipulation (Le par. [0093] “multiple output signals provided by the learning agent 608 to an output device 618 adapted to cause multiple possible actions to be carried out”, Gomi par. [0129] “allows the server 200 to filter information to be displayed”), and
the second operation is based on the behavior information associated with the kind and the degree of the emotion (Gomi par. [0129] “by a preference, “liking for ramen””).

Claim 11: Le and Gomi teach the information processing device according to claim 9, 
wherein the behavior information includes information related to a device operation to be recommended to the user (par. [0093] “alter selected environmental variable sable to be perceived by the subjects”), and 
the control unit is further configured to cause the operation unit to perform the device operation to be recommended to the user,
the device operation is based on the behavior information associated with the kind and the degree of the emotion (par. [0093] “multiple output signals provided by the learning agent 608 to an output device 618 adapted to cause multiple possible actions to be carried out”, par. [0095] “evoking a particular emotion in a subject”).

Claim 12: Le and Gomi teach the information processing device according to claim 1, wherein the control unit is further configured to
store, in a storage unit, the emotion information and the acquired biological information in association with each other (e.g. par. [0093] “a series of weighting 614 are maintained by the platform 600”).

Claim 13: Le and Gomi teach the information processing device according to claim 11, wherein a device manipulation by the user is recognized by one of an acceleration sensor, a gyro sensor, a temperature sensor, a humidity sensor, a myoelectric sensor, a sound sensor, a pressure sensor, an imaging sensor, a microphone, a button, a switch, or a combination thereof (Gomi par. [0058] “a variety of input devices such as touchpad, a keypad, and a keyboard”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199